AMENDMENT TO EXECUTIVE AGREEMENT
 
This Amendment, dated as of November 18, 2011, amends the Amended and Restated
Executive Agreement dated as of May 7, 2010 (the “Executive Agreement”) by and
between Parametric Technology Corporation, a Massachusetts corporation (the
“Company”), and James Heppelmann (the “Executive”).
 
WHEREAS, the Executive is the President and Chief Executive Officer of the
Company and, in recognition of market conditions and practices, the Company
wishes to modify the payments to be provided to the Executive if his employment
is terminated in a Change in Control Termination, as described herein; and


WHEREAS, in order to better align the compensation payable by the Company with
the interests of the shareholders, the Executive wishes to forego certain
benefits heretofore provided in the Executive Agreement in the event the excise
tax of Section 4999 of the Code applies to any amounts payable to the Executive;


NOW, THEREFORE, the Company and the Executive hereby agree to amend the
Executive Agreement as follows:
 
1.           by deleting “two times” where it appears in the first line of
Section 4(c)(iii)(A) and substituting “three times” therefor;
 
2.           by deleting “on or before December 31, 2013” where it appears in
the fourth line of Section 6(b)(i) and substituting “before the date hereof”
therefor; and
 
3.           by deleting “on or after January 1, 2014” where it appears in the
second line of Section 6(c)(i) and substituting “on or after the date hereof”
therefor.
 
 
In all other respects, the Executive Agreement shall remain in full force and
effect.
 
 
EXECUTED as of the date first written above.
 
 
PARAMETRIC TECHNOLOGY CORPORATION
 
JAMES HEPPELMANN
                 
By:
/s/ Barry Cohen
 
/s/ James E. Heppelmann
 
Executive Vice President, Strategy
 
President and Chief Executive Officer
       


